ORIGINAL                                                                                  06/09/2022

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 22-0139

                                          OP 22-0139


RHONDA LINDQUIST, OFFICE OF THE
STATE PUBLIC DEFENDER,
                                                                                 JUN 0 9 2022
                                                                               Bowen Greenwood
              Petitioner,                                                    Clerk of Supreme Court
                                                                                State of Montana


      v.
                                                                     ORDER
MONTANA THIRTEENTH JUDICIAL
DISTRICT COURT, HON. DONALD
HARRIS, Presiding,

              Respondent.


       Nikki T. Baszynski of Cincinnati, Ohio, has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our Rules
for Admission to the Bar of Montana, Petitioner Baszynski is currently in good standing with
another state jurisdiction in which Baszynski is admitted to the practice of law, Montana
counsel listed in the application is in good standing with the State Bar of Montana, and this is
the first appearance of Petitioner and the first appearance of Petitioner's firm under the pro hac
vice rules,
       IT IS HEREBY ORDERED that the application of Nikki T. Baszynski to appear pro hac
vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Nikki T. Baszynski, to all counsel
of record in this appeal, and to the State Bar of Montana.
                      q `14'N
       DATED this I —day of June, 2022.

                                                   For the Court,




                                                                 Chief Justice